FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pp.8-13, filed 10/28/2021, with respect to the rejection(s) of claim(s) 1-2, 8-9 and 12-13 under 35 U.S.C. 102(a)(2) as being anticipated by HOBSON et al. (US 20140239883 A1) and corresponding dependent claims as rejected under 35 U.S.C. 103, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art which is added to treat the amended limitations.
Furthermore, any arguments against HOBSON are further discussed below in the modified rejection, given that the remaining remarks for dependent claims do not further discuss each specific dependent claim and their respective limitations.  HOBSON is maintained as a primary reference and is modified as indicated below with a secondary reference.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 7-9 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over HOBSON et al. (US 20140239883 A1) in view of ELLIS (US 20090168329 A1).
Re claim 1, HOBSON discloses (abstract – fig.1) a service kiosk [0060], comprising:
a set of receptacles for electronic devices [0060], each receptacle (i.e. lockers 16x) comprising: 
a power connector (i.e. fig.2 – 34a-34c – USB type connections can provide power/data transfer) to provide power to an electronic device (i.e. any user provided mobile device) stored in the receptacle [0056, 0110, 0169]; 
a data connector to provide a data connection to the electronic device stored in the receptacle [0092, 0095-0096, 0104]; and 
a locking mechanism (i.e. fig.1 – locks 18x) to secure contents of the receptacle [0058]; 
where members of the set of receptacles are digitally isolated (i.e. separate connections shown by fig.14-15) from other members of the set of receptacles [0068-0069]; 
an authentication module (i.e. input devices to read coupons, camera devices, remote communication devices including radio, optical and audio-based communication, bar code reader devices, card reader devices) to authenticate a user based on a credential provided by the user, to control a selected locking mechanism of a selected member of the set of receptacles based on the 
a user interface module to instruct the user through the process of at least one of storing a received electronic device in the receptacle, and retrieving a provided electronic device from the receptacle [0059, 0064, 0131].
Faraday cages integrated within electronic equipment is well known to one of ordinary skill in the art, for the purpose of protecting electronic equipment (i.e. internal components from external influences).
	However, HOBSON fails to explicitly disclose:
	a faraday cage, integrated into the receptacle; and
	via the faraday cage.
ELLIS teaches (abstract) in a similar field of invention (various i.e. computer devices with faraday cages for protection – FIG.1-7), wherein a faraday cage is integrated within a receptacle or enclosure of an electronic or computer device body [0003, 0047, 0177].  
Faraday cages are shown [0177] to be integrated within the outer chamber (i.e. body) [0047] to further protect such devices from outside interference (i.e. shielding against electromagnetic flux – digitally isolate internal electronic components from external forces/effects) [0177].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try adding a faraday cage as taught by ELLIS in order to further protect any devices from external or other internal electromagnetic flux/forces as desired by design, etc.
	Re claim 2, HOBSON discloses [0093-0096, 0112] the service kiosk of claim 1, comprising a provisioning module (i.e. configuration based on identifying data received of device) to receive user data 
Re claim 7, HOBSON as modified by ELLIS discloses the service kiosk of claim 1.
However, HOBSON fails to explicitly disclose:
comprising an on-site support module to provide access to members of the set of receptacles to a technician to allow the technician to provide physical support to devices stored in the members of the set of receptacles.  
Official notice is taken that using a technician on-site to provide physical support for mobile devices stored in the kiosk, by way of using a support module (i.e. unlocking device for operating receptacles), would be well-known given that this type of physical technical support is a conventional method of providing support for repairing malfunctions of mobile devices.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to add an on-site support module in order to provide another means to offer technical support for mobile devices of users stored in the kiosk given that kiosk can be opened during operation.
Re claim 8, HOBSON as modified by ELLIS discloses (as applied for claim 1) a service kiosk (abstract), comprising: 
a control module to control configuration of electronic devices stored within the service kiosk [0093]; 
a set of receptacles adapted to store the electronic devices, each receptacle comprising: 
a faraday cage, integrated into the receptacle;
an adaptor for providing at least one of power to an electronic device, and a data connection between the electronic device and the control module [0056, 0095-0096, 0104, 0169]; 

wherein the faraday cage digitally isolates the electronic device from devices stored in other receptacles [0058-0069]; and 
an authentication module to authenticate a user (i.e. fig.5-9 – three step process can be used for authentication – steps 70-74 require user authorization/identification, connection confirmation ) based on a credential provided by the user, to control a selected locking mechanism of a selected member of the set of receptacles based on the credential, and based on data received from a remote information technology module, and where the data received from the remote information technology module is used by the control module to configure (fig.5-9) a selected device associated with the selected member of the set of receptacles [0012-0013, 0096, 0106, 0140].  
Re claim 9, HOBSON discloses [0092-0093, 0096, 0104-0105] the service kiosk of claim 8, where the user retrieves the selected device from the selected member of the set of receptacles, where the control module controls configuration of the selected device based on the data received from the remote information technology module, and where the data received from the remote information technology module describes at least one of an application to install on the selected device, data to download onto the selected device, access settings to update on the selected device, and access credentials to install on the selected device (as discussed above for claims 1-2 and 8).  
Re claim 12, HOBSON as modified by ELLIS discloses (as used in claims 1 and 8) a method [0012-0013], comprising: 
receiving, from a remote information technology module, authentication data associated with a user, and configuration data (i.e. configuration data is any data used by phone for identification or setting purposes as selected by user or another entity, such as phone manufacturer/operator) associated with an electronic device associated with the user [0012-0013, 0096, 0106, 0140]; 

authenticate a user based on a credential provided by the user and based on the authentication data associated with the user [0012-0013, 0106, 0140]; and
controlling a selected locking mechanism of the selected receptacle to grant the user physical access to the selected receptacle [0058, 0093, 0109].
Re claim 13, HOBSON discloses [0108] the method of claim 12, where the user retrieves the electronic device associated with the user from the selected receptacle after receiving physical access to the selected receptacle (i.e. user can remove mobile device from charging point (locker), while still being in range of communication), and where the method comprises configuring the electronic device associated with the user based on the configuration data (i.e. communication of app or software for purpose of communicating messages to app/software on mobile device).
Claims 3-4, 10-11 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over HOBSON et al. (US 20140239883 A1) in view of ELLIS (US 20090168329 A1) further in view of BOWLES et al. (US 20100088192 A1).
Re claim 3, HOBSON as modified by ELLIS discloses the service kiosk of claim 1 (as discussed above for claim 1).
However, HOBSON as modified by ELLIS fails to explicitly disclose:
comprising a deprovisioning module to remove user data from the received electronic device.  

However, HOBSON as modified by ELLIS fails to explicitly disclose:
where control module controls configuration of the selected device by removing user data from the selected device.  
Re claim 14, HOBSON as modified by ELLIS discloses the method of claim 12, where the user places the electronic device associated with the user in the selected receptacle after receiving physical access to the selected receptacle (as discussed above for claim 12).
However, HOBSON as modified by ELLIS fails to explicitly disclose:
where the method comprises removing data from the electronic device associated with the user based on the configuration data.
BOWLES teaches (abstract) in a similar field of invention (kiosk for user portable devices), wherein [0006, 0039, 0042] a module is capable of removing personal user data from a mobile phone, which would provide an extra service for users that want to clean the data of their mobile phones.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try adding a deprovisioning module as part of or alongside control module(s) for removing data as taught by BOWLES in order to provide an optional service for users who want to remove personal user data from their mobile phones.
Re claim 4, HOBSON as modified by ELLIS discloses the service kiosk of claim 1.
However, HOBSON as modified by ELLIS fails to explicitly disclose:
comprising a repair module to perform a repair function on the received electronic device.
Re claim 11, HOBSON as modified by ELLIS discloses the service kiosk of claim 8, where the user inserts the selected device into the selected member of the set of receptacles.
However, HOBSON as modified by ELLIS fails to explicitly disclose:
where the control module performs a repair function on the selected device.  
Re claim 15, HOBSON as modified by ELLIS discloses the method of claim 12, where the user places the electronic device associated with the user in the selected receptacle after receiving physical access to the selected receptacle.
However, HOBSON as modified by ELLIS fails to explicitly disclose:
where the method comprises repairing the electronic device associated with the user based on the configuration data.
BOWLES teaches (abstract) in a similar field of invention (kiosk for user portable devices), wherein [0006, 0036, 0047] mobile phones are capable of being restored by way of testing and erasing data for example (i.e. used to prepare mobile phone for resale).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try adding a repair module for repairing/restoring the mobile phone as taught by BOWLES in order to provide a restoration service for users who want to sell their mobile phones.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over HOBSON et al. (US 20140239883 A1) in view of ELLIS (US 20090168329 A1) and BOWLES et al. (US 20100088192 A1) further in view of MONTOYA (US 20120254345 A1).  The teachings of HOBSON as modified by ELLIS and BOWLES are discussed above.
Re claim 5, HOBSON as modified by ELLIS and BOWLES the service kiosk of claim 4.  Both HOBSON and BOWLES disclose various modules capable of performing various functions as needed.
However, HOBSON as modified by ELLIS and BOWLES fails to explicitly disclose:
comprising a diagnostic module to diagnose a malfunction associated with the received electronic device and to control the repair module to perform the repair function appropriate for resolving the malfunction.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using diagnostic module for finding malfunctions for repair as taught by MONTOYA in order to further provide a diagnostic function to repair problems with mobile phones at the kiosk if possible.
  Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over HOBSON et al. (US 20140239883 A1) in view of ELLIS (US 20090168329 A1) and further in view of KIRCHHAUSEN (US 10467836 B1).
Re claim 6, HOBSON as modified by ELLIS discloses the service kiosk of claim 1.
However, HOBSON as modified by ELLIS fails to explicitly disclose:
where the service kiosk provides information technology support for a device-as-a-service (DAAS) program operated by an employer of the user.
	KIRCHHAUSEN teaches (abstract) in a similar field of invention (fig.1-3), wherein a service kiosk is used by an employer of a user to store mobile device of user and monitor mobile device usage, wherein the kiosk can store and charge mobile phone, which could provide IT support as is well known by way of using remote IT support by companies for their employees.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using the service kiosk as taught by KIRCHHAUSEN in order to provide a means of employers to provide some type of IT support for users, while they are at work.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354.  The examiner can normally be reached on M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


CARLOS E. GARCIA
Primary Examiner
Art Unit 2683


/Carlos Garcia/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        11/9/2021